Citation Nr: 0317546	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES 

1.  Whether an August 1972 rating decision wherein the RO 
denied service connection for residuals of dislocation of C5-
6 with incomplete paralysis of all radicular groups, left 
side and severe incomplete paralysis of the sciatic nerve, 
left side based on willful misconduct contained clear and 
unmistakable error (CUE).  

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and special 
adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1972.  

The current appeal arose from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment or for 
adaptive equipment only.  

In February 2001 the RO determined that the August 1972 
rating decision wherein it was determined that service 
connection was not warranted for residuals of a neck injury 
due to willful misconduct did not constitute CUE.


FINDINGS OF FACT

1.  In August 1972 the RO determined that residuals of 
dislocation of C5-6 with incomplete paralysis of all 
radicular groups, left side and severe incomplete paralysis 
of the sciatic nerve, left side were incurred as a result of 
the veteran's willful misconduct and not incurred in the line 
of duty.  

2.  The correct facts as they were known at the time of the 
August 1972 RO rating decision were before the adjudicators.

3.  The statutory and regulatory provisions extant at the 
time of the August 1972 RO rating decision, were correctly 
applied and it has not been shown otherwise.


4.  The August 1972 RO rating decision did not contain any 
kind of error of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

5.  Service connection has not been granted for any 
disability.


CONCLUSIONS OF LAW

1.  The August 1972 wherein the RO denied entitlement to 
service connection for residuals of dislocation of C5-6 with 
incomplete paralysis of all radicular groups, left side and 
severe incomplete paralysis of the sciatic nerve, left side 
based on willful misconduct did not constitute CUE.  38 
U.S.C.A. §§ 105, 1110, 5107, 7105 (West 2002); 38 C.F.R. §§ 
3.1(m)(n), 3.301, 3.105(a)(2002).

2.  A certificate of eligibility for financial assistance in 
acquiring an automobile and special adaptive equipment, or 
adaptive equipment is denied as a matter of law.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence on file at the time of the August 1972 RO rating 
decision shows the veteran served on active duty from 
December 1968 to May 1972.  This period of service was 
terminated by an honorable discharge.  The service considered 
the injuries incurred on June 19, 1971 in line of duty. 

The service medical records show that the veteran sustained a 
spinal cord injury while stationed at Landsthul, Germany.  
The injury occurred on Saturday, June 19, 1971, when he began 
drinking beer with other members of his unit.  During the 
course of the day they continued to drink beer and engaged in 
several bouts of good-natured roughhousing.  

After supper the veteran, while returning to his quarters on 
the third floor, stumbled and fell down a stairway; but was 
able to continue to his bed and retire.

During a routine check of the quarters, the veteran was found 
to be complaining of a lack of feeling and an inability to 
move the members of his body.  He was carried to a dispensary 
in a jeep and from the dispensary transported to the Second 
General Hospital in Landsthul by ambulance.  

Upon admission to the hospital it was noted that his blood 
alcohol content was at 1.23 percent.  (It was noted that 
National Safety Council standards in effect at that time 
considered an individual to be definitely intoxicated with a 
blood alcohol percentage level of .15 percent or more.) 

A July discharge summary signed by a doctor shows the veteran 
stated he was admitted "in a drunken stupor with memory only 
of heavy drinking and that after several hours the 
intoxication began to clear.  A clinical record from that 
night lists "alcoholic intoxication" as the diagnosis.  

An undated Form shows the veteran stated he had taken an 
excessive amount of alcohol and while climbing upstairs to 
his bunk, fell backwards down the stairs.

A July 1971 record shows the veteran began drinking beer 
before noon and continued to drink during the course of the 
day.  Hospital staff reported that he suffered from "acute 
alcoholism" upon admission.  It was noted that the Criminal 
Investigation Division found that he had fallen while going 
up the steps in an intoxicated condition.  

It was noted that the veteran was known to be a steady 
drinker but had the faculty to control his actions, maintain 
his senses and be available for duty.  Therefore it was not 
believed that his use of alcohol that day was intemperate.  

A January 5, 1972 summary from Brooke General Hospital shows 
the veteran was "drunk" upon his hospital admission 
following the fall.  

It was noted that in an accident report completed and signed 
by the veteran in the presence of two witnesses, the veteran 
stated that at the time of the June 19, 1971 accident he had 
been drinking and gotten totally drunk.  When he was on his 
way to his bunk he had to climb stairs.  When he got to the 
top of the stairs he fell back all the way down.  He got 
paralyzed and dislocated his cervical spine.  

The RO determined that the records contained sufficient 
evidence to establish as fact that the injuries incurred by 
the veteran on June 19, 1971 were the result of his own 
willful misconduct.  Accordingly, the injuries incurred by 
the veteran on June 1971 were not considered in line of duty.  
The RO accordingly denied entitlement to service connection 
for residuals of cervical spine injury in an August 1972 
rating decision.

In May 2002 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  He 
stated that his injuries incurred in service were the result 
of two servicemen picking him up and slamming him into a foot 
locker and hitting his cervical spine area.  He stated that 
he had not been dinking at any time.  


Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.

The Board notes that under 38 C.F.R. 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of clear and unmistakable error.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. 7105; 38 C.F.R. 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  
38 C.F.R. 3.105(a).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.  The 
pertinent laws and regulations in effect at the time of the 
August 1972 RO rating decision have generally remained 
unchanged over the years and are consistent with current laws 
and regulations.  

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. 

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence that 
was not of record at the time of the decision cannot be used 
to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).



For purposes of determining whether clear and unmistakable 
error is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Under the law, service connection may be granted for 
disability which was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. 3.303(a).

The term "service-connected" includes the requirement that 
the disability or death have been incurred in the line of 
duty in active military, air or naval service. 
38 U.S.C.A. § 101(16) (West 2002).  A disability will not be 
found to have been incurred in line of duty if it is the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 105(a) (West 2002).

A VA regulation, 38 C.F.R. § 3.1(n) defines willful 
misconduct as follows: Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
(1) It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  (2) Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  (3) Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.

A service department finding that injury, disease or death 
incurred in line of duty will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs,"  38 C.F.R. § 3.1(m).  The service 
department made found that the veteran's injuries were 
incurred in line-of-duty.  

The law provides that an injury or disease incurred during 
active military, naval or air service will be deemed to have 
been incurred in line of duty...unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  

Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  A service 
department finding that injury was not due to willful 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(n) (2002).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance, or under conditions which would raise 
presumption of that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, disability or death will 
be considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2) (2002).

Assistance may be provided to an eligible person in acquiring 
an automobile or other conveyance and the necessary adaptive 
equipment therefor.  38 U.S.C.A. § 3902 (West 2002).  A 
veteran is considered an "eligible person" if he or she is 
entitled to compensation for any of the following 
disabilities, if such disability is the result of an injury 
incurred or disease contracted in or aggravated by active 
military, naval, or air service: the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; or the permanent impairment of vision 
of both eyes of the following status: central visual acuity 
of 20/200 or less in the better eye, with corrective glasses, 
or central visual acuity of more than 20/200 if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye. A veteran who does not qualify as an 
"eligible person" under the foregoing criteria may 
nevertheless be entitled to adaptive equipment if he is 
entitled to VA compensation for ankylosis of one or both 
knees or one or both hips and adaptive equipment is deemed 
necessary for the veteran's licensure and safe operation of a 
vehicle.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.

In the present case, the record contains a August 2002 
supplemental statement of the case with notification and 
consideration of VCAA of 2000.  A letter dated in November 
2002 also essentially reiterates the intent of the VCAA.

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, 
and codified as amended at 5102, 5103, 5106 and 5107) 
redefined VA's duty to assist a veteran in the development of 
a claim. The new statutory provisions include notifying the 
veteran of the evidence needed to successfully prove his 
claim.

The issues developed on appeal are limited to whether an 
August 1972 rating decision wherein the RO denied service 
connection for residuals of dislocation of C5-6 with 
incomplete paralysis of all radicular groups, left side and 
severe incomplete paralysis of the sciatic nerve, left side 
based on willful misconduct constituted CUE, and entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of an automobile and special adaptive equipment, 
or for adaptive equipment only.

Importantly, the Board notes that the CAVC en banc has held 
that the VCAA was not applicable to claims for CUE cases.  
See Livesay v. Principi, 14 Vet. App. 324 (2001).  

Also, as noted below the claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment, or for 
adaptive equipment only has no legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  




In other words, the facts of this case are not in dispute.  
No further evidentiary development is needed as such 
development would have no impact on the outcome of the claim, 
as the appellant's claim is being denied as a matter of law 
and the appellant has been provided with notice of the 
applicable law.  Therefore, there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.

Any deficiency in development pursuant to VCAA represents 
nothing more than harmless error and does not prejudice the 
veteran's claims on appeal.  


CUE

Importantly, the Board points out that a review for CUE in a 
prior RO decision must be based on the record and the law 
that existed when that decision was made. Moreover, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

Before finding basic eligibility for VA benefits, there must 
be a determination of whether the veteran's injuries 
sustained in a fall on June 19, 1971 were caused by his own 
wrongdoing, thereby overcoming the presumption of incurrence 
in line of duty.

The competent medical evidence of record at the time of the 
August 1972 rating decision shows that on June 19, 1971, the 
veteran fell backwards after climbing upstairs to go to bed.  
He incurred a dislocation of C5-6 with incomplete paralysis 
of all radicular groups, left side and severe incomplete 
paralysis of the sciatic nerve, left side based as a result 
of the fall.  

The diagnoses and clinical notations from the treating 
medical staff as well as a written accident report from the 
veteran, himself, clearly show that his intoxicated state, 
after drinking alcohol for most of the day, significantly 
contributed to his accident.  Such finding is supported by 
blood alcohol testing at the time of the accident.  Moreover, 
the evidence of record shows that the veteran had an 
established reputation for being a steady drinker.  

In reviewing those facts known at the time of the August 1972 
RO rating decision, the Board is compelled to support the 
finding that the favorable in line of duty determination by 
the service department regarding the injuries sustained by 
the veteran on June 19, 1971 was patently inconsistent with 
the facts and requirements of laws administered by VA.  

A longitudinal review of the record shows that the correct 
facts as they were known at the time of the unappealed August 
1972 RO rating decision were before the adjudicators.  The RO 
rating decision in August 1972 did not contain any kind of 
error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

The substance of the argument expressed by the veteran and 
his representative appears to allege that the RO misevaluated 
and misinterpreted the evidence available to it at the time 
of the final prior determination in August 1972.  The Board 
points out that this allegation does not fit the definition 
of a viable CUE claim.  

Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
CAVC held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. 
§ 3.105(a).




All of these facts considered with the laws and regulations 
extant at the time of the August 1972 administrative decision 
shows that there was no clear and unmistakable error in 
denying service connection for injuries incurred on June 
19,1971 based on the veteran's willful misconduct.  

The statutory and regulatory provisions extant at the time of 
the August 1972 RO rating decision were correctly applied, 
and it has not been otherwise shown. 

Moreover, the facts, as they were known at the time of the 
August 1972 RO rating decision were correct, and it has not 
been shown otherwise.  All pertinent documentary evidence was 
considered by the RO in August 1972, and no relevant document 
was overlooked.

The correct facts as stated in this case as they were known 
to the RO in August 1972 lack evidence of an error, such that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

The Board notes that there was ample evidence in the record 
when the RO made its decision in August 1972.  

The Board notes that the provisions of reasonable doubt under 
38 C.F.R. §§ 3.102 and 4.3 are not for consideration in CUE 
claims.

After a review of the evidence of record, the Board concludes 
that the veteran has not set forth allegations that would 
support a conclusion that there was CUE within the August 
1972 rating decision by the RO.  There is no specific 
contention of error of fact or law in the decision in 
question.





In fact, the contentions, as set forth, amount to merely 
disagreement with the weighing of the facts and outcome of 
the decision which fall short of the stringent definition of 
CUE.  The veteran has not set forth any basis for a finding 
of error or any indication why the result of the decision 
would have been manifestly different but for an alleged 
error.

Consequently, the Board finds that there has been presented 
no valid claim of CUE in the August 1972 rating decision.


Automobile and Special Adaptive Equipment or Adaptive 
Equipment Only

In the present case, the evidence is against the veteran's 
claim of entitlement to financial assistance in the purchase 
of an automobile or other conveyance, and adaptive equipment 
therefor.  This is because he is not presently service 
connected for any disability, muchless one manifested by loss 
or permanent loss of use of one or both feet, by loss or 
permanent loss of use of one or both hands, or by permanent 
impairment of vision of both eyes.  Nor is he service 
connected for any disability manifested by ankylosis of one 
or both knees or one or both hips.  Absent evidence 
demonstrating that the veteran has a qualifying service-
connected disability, the claim for financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment therefor, must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The August 1972 rating decision wherein the RO denied 
entitlement to service connection for residuals of 
dislocation of C5-6 with incomplete paralysis of all 
radicular groups, left side and severe incomplete paralysis 
of the sciatic nerve, left side based on willful misconduct 
did not constitute CUE.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and special 
adaptive equipment, or for adaptive equipment only is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

